 



Exhibit 10.5

STRIDES CAPITAL CONTRIBUTION AGREEMENT

       
Buffalo Grove, Illinois
  $ 1,250,000.00
September 22, 2004
     

     For value received, STRIDES ARCOLAB LIMITED, a company organized under the
laws of India (“Strides”), promises to pay to the order of AKORN-STRIDES, LLC, a
Delaware limited liability company (“A-S”), at 2500 Millbrook Drive, Buffalo
Grove, Illinois 60089-4694, or at such other place as the holder of this
Agreement (“Holder”) may from time to time designate in writing, in lawful money
of the United States, the principal sum of One Million Two Hundred Fifty
Thousand Dollars ($1,250,000.00), or so much thereof as may be advanced, with
interest and due and payable all as set forth below.

     This Strides Capital Contribution Agreement (the “Agreement”) is made
pursuant to that certain “Limited Liability Company Agreement for Akorn-Strides,
LLC, a Delaware Limited Liability Company,” dated September 22, 2004 (the “LLC
Agreement”), and is one of the two “Strides Capital Contribution Agreements”
referred to therein. Terms used with capital letters in this Agreement and not
otherwise defined herein shall have the meanings set forth in the LLC Agreement.
This Agreement evidences Strides’ obligation to repay advances to be made by A-S
to Strides as provided in Section 3.1(B)(ii) of the LLC Agreement.

ARTICLE 1. INTEREST AND PAYMENTS

     1.1 Interest. This Agreement shall bear no interest.

     1.2 Payments. Until this Agreement paid in full:

          1.2.1 Immediately on the date of Strides’ acceptance of a Purchase
Order, as defined under that certain “OEM Agreement” dated September 22, 2004
(the “OEM Agreement”), an amount equal to thirty five percent (35%) of the
invoice amount for such Purchase Order (“Agreement Repayment Amount”) shall
become due and payable under this Agreement. Strides shall immediately, in each
case, (i) apply thirty five percent (35%) of the amount due by A-S under such
invoice under the OEM Agreement in satisfaction of the Agreement Repayment
Amount; and (ii) credit the applicable invoice by an amount equal to the
Agreement Repayment Amount.

          1.2.2 Immediately upon each occurrence of Strides becoming entitled to
any amount as a return of Capital Contribution, an equal amount shall become due
and payable under this Agreement.

     1.3 Prepayments. Strides may prepay all or any part of the principal
balance at any time without charge or premium.

1



--------------------------------------------------------------------------------



 



ARTICLE 2. ADDITIONAL TERMS AND CONDITIONS

     2.1 Application of Payments. All payments received, irrespective of how
they may be designated by Strides, shall be applied in this order: first, to
amounts other than interest and principal, if any, owing under this Agreement,
second, to principal; except that, after the occurrence and during the
continuation of any Event of Default, all amounts received shall be applied in
such order as Holder, in its sole discretion, may elect. Strides waives the
application of any statute or rule of law that would otherwise direct, or permit
Strides to direct, the order of application of payments made by Strides or
amounts otherwise received by Holder.

     2.2 No Waiver By Acceptance of Overdue or Partial Payments. If Holder
accepts payment of any overdue amount, or partial payment of an amount due and
the remainder of such amount is unpaid, such acceptance shall in no event: (a)
constitute a cure or waiver of Strides’ default with respect to such overdue or
unpaid amount; (b) prevent Holder from exercising any of its rights and remedies
with respect to Strides’ default; or (c) constitute a waiver of Holder’s right
to require full and timely payment of amounts becoming due thereafter or to
exercise any of Holder’s rights and remedies for any failure to so pay.

     2.3 Default. Each of the following events (“Events of Default”) constitutes
a default under this Agreement:

          2.3.1 a default in the payment when due of any amount hereunder;

          2.3.2 Strides (a) voluntarily suspends the transaction of business;
(b) becomes insolvent or unable to pay its debts as they mature; (c) makes an
assignment for the benefit of creditors; (d) becomes the subject of a
bankruptcy, reorganization or similar debtor-relief proceeding unless, in the
case of an involuntary petition filed against Strides, the petition is dismissed
within sixty (60) days; (e) becomes, or any of its property becomes, the subject
of appointment of a receiver, trustee, or conservator, unless, in the case of
such appointment without Strides’ consent, the appointment is vacated within
sixty (60) days; (f) has any of its property become subject to any attachment,
execution, sequestration or other judicial seizure not discharged within sixty
(60) days; (g) fails to pay or discharge any judgment against it, singly or in
the aggregate, in excess of $15,000.00, or to appeal such judgment(s) and obtain
a stay thereof within ten (10) days of entry; or (h) is dissolved or terminated;
and

          2.3.3 a termination of the OEM Agreement.

     2.4 Acceleration Upon Default. Upon the occurrence of an Event of Default,
Holder may, at its election, declare the entire balance of principal and accrued
interest immediately due and payable. A delay by Holder in exercising any right
of acceleration after an Event of Default shall not constitute a waiver of the
Event of Default or of the right of acceleration or any other right or remedy
for such Event of Default. The failure by Holder to exercise any right of
acceleration as a result of an Event of Default shall not constitute a waiver of
the right of acceleration or any other right or remedy with respect to any other
Event of Default, whenever occurring.

2



--------------------------------------------------------------------------------



 



     2.5 Enforcement Fees and Costs. Strides shall immediately reimburse Holder
for all fees and costs, including reasonable attorneys’ fees and experts’ fees
and costs, incurred by Holder for: (a) enforcement of this Agreement or any of
its terms, or the exercise of any rights or remedies hereunder and/or at law, in
equity or otherwise, whether or not any action or proceeding is filed;
(b) representation of Holder in any bankruptcy, insolvency, reorganization or
other debtor-relief or similar proceeding of or relating to Strides, to any
person liable (by way of guaranty, assumption, endorsement or otherwise) upon
any of the obligations of this Agreement, or to any property now or hereafter
securing this Agreement; or (c) representation of Holder in any action or
proceeding relating to such property, whether commenced by Holder or any other
person, including foreclosure, receivership, lien or stop-notice enforcement,
bankruptcy, eminent domain and probate actions or proceedings.

     2.6 Waivers By Maker and Other Parties. The makers, endorsers, guarantors
and sureties of this Agreement hereby waive diligence, demand, presentment,
notice of non-payment, notice of dishonor, protest and notice of protest, agree
that the time for performance of any obligation under this Agreement may be
extended from time to time without notice, consent to the release without notice
of any party liable hereon or herefor, consent to the addition without notice of
parties liable hereon or herefor, and consent to the acceptance without notice
of further security for this Agreement, including other types of security, all
without in any way affecting their liability, and waive the right to plead any
and all statutes of limitations as a defense to this Agreement, any guaranty
hereof or any agreement to pay the obligations hereof, to the full extent
permitted by law.

     2.7 Full Payment. All amounts payable under this Agreement shall be paid in
full without setoff, deduction or counterclaim. All amounts payable under this
Agreement shall be free and clear of and without any deduction or withholding
for or on account of any taxes, levies, duties, charges, fees, restrictions or
conditions of any nature now or hereafter imposed by any federal, state, country
or local government or any political subdivision or taxing authority thereof or
therein. Strides shall indemnify Holder against any such taxes, levies, imposts,
duties, charges and fees (other than taxes on the income of Holder imposed by
any taxing authority) which may be assessed against Holder or claimed or
demanded from Holder in respect of any amount payable by Strides hereunder, and
against any costs, charges, expenses or liability arising out of or in respect
of such assessment, claim or demand, to the full extent permitted by law.

     2.8 Time of the Essence.

     Time is of the essence with respect to the payment and performance of the
obligations of this Agreement.

     2.9 No Oral Waivers or Modifications. No provision of this Agreement may be
waived or modified orally, but only in a writing signed by Holder.

     2.10 Governing Law. This Agreement shall be governed by and construed under
the internal laws of the State of New York, without regard to conflict of law
provisions.

     2.11 Severability. Every provision of this Agreement is intended to be
several. If any provision of this Agreement is determined by a court of
competent jurisdiction to be illegal, invalid or unenforceable, such illegality,
invalidity or unenforceability shall not affect the other provisions hereof,
which shall remain binding and enforceable.

3



--------------------------------------------------------------------------------



 



     2.12 Limitation Upon Interest. All agreements between Strides and Holder,
now existing or hereafter arising, are hereby expressly limited so that in no
event whatsoever shall the amount paid or agreed to be paid to Holder hereof for
the use, forbearance or detention of money to be advanced hereunder or
otherwise, or for the performance or payment of any covenant or obligation
contained herein, exceed the maximum amount permissible under applicable law. If
from any circumstance whatsoever fulfillment of any provision hereof exceeds the
limit of validity prescribed by law, then, ipso facto, the obligation to be
fulfilled shall be reduced to the limit of such validity, and if from any such
circumstance Holder hereof shall ever receive as interest under this Agreement
or otherwise an amount that would exceed the highest lawful rate, such amount
that would be excessive interest shall be applied to the reduction of the
principal amount owing hereunder (without charge for prepayment) and not to the
payment of interest, or if such excessive interest exceeds the unpaid balance of
principal, such excess shall be refunded to Strides.

     2.13 Headings. Headings herein are used for convenience of reference only
and do not define or limit the scope of provisions of this Agreement.

     2.14 Successors and Assigns. This Agreement binds Strides and its
successors, assigns, heirs, administrators and executors, and inures to the
benefit of Holder and its successors, assigns, participants, heirs,
administrators and executors.

          STRIDES:   STRIDES ARCOLAB LIMITED, a company     organized under the
laws of India
 
       

  By:   /s/ Arun Kumar

     

--------------------------------------------------------------------------------


      Arun Kumar, CEO

4